Citation Nr: 0425710	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  98-17 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include pulmonary fibrosis as a residual of claimed in-
service pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the record reveals the veteran did not receive 
sufficient notification of the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5102, 5103A, 5106, 5107, 
5126 (West 2002), enacted November 9, 2000.  Specifically, 
the RO noted in May 2003 the veteran had not received a 
"duty to assist" letter as required by VCAA.  The letter 
sent pursuant to that recognition, however, recited the 
requirements for new and material evidence to reopen a claim, 
and did not contain the mandated provisions of a typical VCAA 
notice letter.  The veteran's case is pending and as such he 
does not need to submit new and material evidence to reopen a 
claim.  Instead, the veteran remains entitled to content-
complying notice of VCAA provisions.

Additionally, pursuant to the May 2000 Board remand, the 
veteran underwent a May 2001 VA examination.  This 
examination, however, did not comply with the remand 
instruction for an etiology opinion.  

Accordingly, in compliance with Stegall v. West, 11 Vet. App. 
268 (1998), as the last remand instructions were not 
fulfilled, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.  
Additionally, the RO should advise the 
veteran of the types of corroborating 
evidence that are relevant for a 
service connection claim that does not 
have comprehensive medical records from 
service, like, for example, records of 
treatment over the years and lay 
statements from other persons.

2.  After complying with any indicated 
development, and compiling additional 
evidence in the record, the veteran 
should be scheduled for a VA medical 
examination.  The RO should forward 
the veteran's claims file to the VA 
examiner for review.  The examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that any current lung disability 
is related to service.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.  

3.  Then, the RO should readjudicate 
the veteran's service connection 
claim.  If the determination of the 
claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




